[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                          December 21, 2005
                             No. 05-12859
                                                         THOMAS K. KAHN
                         Non-Argument Calendar               CLERK
                       ________________________

                     D. C. Docket No. 01-02562-CV-S

MONEY MANAGEMENT SERVICES, INC.,

                                                           Plaintiff-Appellant,

                                  versus

MARK P. PORRARO,
PORRARO AND ASSOCIATES,
FIRST ALLMERICA FINANCIAL LIFE INSURANCE COMPANY,
ALLMERICA FINANCIAL LIFE INSURANCE AND ANNUITY,
ALLMERICA INVESTMENTS, INC.,
ALLMERICA INVESTMENT MANAGEMENT COMPANY, INC.,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                           (December 21, 2005)

Before CARNES, MARCUS and COX, Circuit Judges.
PER CURIAM:

      Plaintiff Money Management Services, Inc. (MMS) appeals the district

court’s grant of summary judgment to Defendants First Allmerica Financial Life

Insurance Company, Allmerica Financial Life Insurance and Annuity, Allmerica

Investments, Inc., Allmerica Investment Management Co., Inc. (“Allmerica”) and

Mark Porraro, Allmerica’s General Agent in Georgia and (during part of the

relevant time period) Alabama. At the time of summary judgment, MMS

maintained claims for breach of contract and unjust enrichment against all

Defendants.

      The district court found that Porraro’s only role in any contract was as

Allmerica’s agent. MMS does not dispute this factual finding. As the district court

stated, “agents cannot be held liable for a principal’s breach of contract.” Harrell

v. Reynolds Metals Co., 495 So. 2d 1381, 1389 (Ala. 1986). We affirm the grant of

summary judgment to Porraro.

      The district court found that Allmerica was entitled to summary judgment on

MMS’s breach of contract claim because MMS “failed to adduce evidence which

would afford a reasonable jury a basis to fix damages on the Plaintiff’s alleged

breach of contract.” We agree.

      Finally, the district court granted Allmerica summary judgment on MMS’s



                                          2
claim of unjust enrichment or quasi-contract on two bases: (1) MMS put forth no

evidence that it provided any uncompensated service to Defendants and (2) MMS

presented no evidence of the reasonable value of any services it may have

provided. We find the same deficiencies in proof. And, we find no basis to shift to

Defendants the burden of proving damages or the reasonable value of any

uncompensated services.

      AFFIRMED.




                                         3